IN THE SUPREME COURT OF THE STATE OF NEVADA


                      TRUDI LEE LYTLE; AND JOHN                             No. 81390
                      ALLEN LYTLE, AS TRUSTEES OF THE
                      LYTLE TRUST,
                      Appellants,
                      vs.
                      SEPTEMBER TRUST, DATED MARCH                           FILED
                      23, 1972; GERRY R. ZOBRIST AND
                      JOLIN G. ZOBRIST, AS TRUSTEES OF                       FEB I 8 2022
                      THE GERRY R. ZOBRIST AND JOLIN
                      G. ZOBRIST FAMILY TRUST;
                      RAYNALDO G. SANDOVAL AND
                      JULIE MARIE SANDOVAL GEGEN, AS
                      TRUSTEES OF THE RAYNALDO G.
                      AND EVELYN A. SANDOVAL JOINT
                      LIVING AND DEVOLUTION TRUST
                      DATED MAY 27, 1992; DENNIS A.
                      GEGEN AND JULIE S. GEGEN,
                      HUSBAND AND WIFE, AS JOINT
                      TENANTS; ROBERT Z. DISMAN; AND
                      YVONNE A. DISMAN,
                      Respondents.

                                           ORDER DISMISSING APPEAL
                                 This appeal challenges a district court order holding appellants
                      in contempt and a subsequent order clarifying the contempt order in a real
                      property action. Eighth Judicial District Court, Clark County; Timothy C.
                      Williams, Judge.'
                                 After successfully litigating three separate cases against their
                      homeowners association, appellants Trudi Lee Lytle, John Allen Lytle, and
                      the Lytle Trust (the Lytles) secured judgments against the association


                             'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                      is not warranted.
SUPREME COURT
        OF
     NEVADA


(0) I947A    0140.•
                                                                                2
                      totaling approximately $1.8 million. After this court upheld permanent
                      injunctions prohibiting the Lytles from enforcing those judgments against
                      the other homeowners in the association, see Lytle v. Boulden, No. 73039,
                      2018 WL 6433005 (Nev. Dec. 4, 2018) (Order of Affirmance); Lytle v.
                      September Trust, Nos. 76198, 77007, 2020 WL 1033050 (Nev. March 2,
                      2020) (Order of Affirmance), the Lytles sought and secured a court-
                      appointed receiver over the association in a separate district court action.
                      Because the receiver's powers included the ability to make special
                      assessments against the association's homeowners, respondents, several
                      homeowners in the association, moved in the injunction case for an order to
                      show cause why the Lytles should not be held in contempt for violating the
                      injunction. The district court granted the respondents motion, held the
                      Lytles in contempt, and subsequently entered an order clarifying that its
                      injunction prohibited the Lytles from taking any action against the
                      association that would result in the homeowners paying the Lytles'
                      judgments against the association.
                                  Our review of this appeal reveals a jurisdictional defect, as no
                      statute or rule appears to authorize an appeal from a district court contempt
                      order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 344, 301 P.3d
                      850, 850 (2013) (This court has jurisdiction to consider an appeal only when
                      the appeal is authorized by statute or court rule."). This court has
                      previously explained that contempt orders that seek to ensure "compliance
                      with the district court's orders," like that involved here, are more
                      appropriately challenged by a writ petition. Pengilly v. Rancho Santa Fe
                      Homeowners Ass'n, 116 Nev. 646, 649-50, 5 P.3d 569, 571 (2000). Although
                      appellants assert that the order is appealable as a special order after final
                      judgment, see NRAP 3A(b)(8), they do not demonstrate that the order affects

SUPREME COURT
        Of
     NEVADA
                                                           2
(01 1947A    afiSto
                their rights arising from the final judgment (the injunction), see Gumm v.
                Mainor, 118 Nev. 912, 914, 59 P.3d 1220, 1221 (2002) (providing that an
                appealable special order after final judgment "must be an order affecting
                rights incorporated in the judgment"). And we are not persuaded by
                appellants argument that the order is appealable pursuant to NRAP
                SA(b)(3) because it grants new injunctive relief.      See NRAP 3A(b)(3)
                (authorizing an appeal from a district court order granting or denying an
                injunction). Accordingly, this court lacks jurisdiction and we
                             ORDER this appeal DISMISSED.2




                      I                                                             Sr.J.
                Hardesty




                cc:   Hon. Timothy C. Williams, District Judge
                      Israel Kunin, Settlement Judge
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Fidelity National Law Group/Las Vegas
                      Christensen James & Martin
                      Eighth District Court Clerk




                      2The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
     OF
   NEVADA
                                                     3
Km BUM .40..